          Case 2:21-cv-01046-RBS Document 8 Filed 09/10/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


THOMAS W. ALESI                                    :
                                                   :      CIVIL ACTION
              v.                                   :
                                                   :      NO. 21-1046
CARE PROVIDERS INSURANCE SERVICES,                 :
LLC, d/b/a NSM INSURANCE GROUP                     :

                                         ORDER

       AND NOW, this 10th day of September 2021, upon consideration of Defendant, Care

Providers Insurance Services, LLC, d/b/a NSM Insurance Group’s Motion to Dismiss Plaintiff’s

Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) and Motion to Strike Pursuant to

Federal Rule of Civil Procedure 12(f) (ECF No. 5), and Plaintiff’s Response thereto (ECF No.

6), it is ORDERED as follows:

          1. Defendant’s Motion to Dismiss is DENIED.

          2. Defendant’s Motion to Strike is DENIED.

       IT IS SO ORDERED.

                                                   BY THE COURT:



                                                    /s/ R. Barclay Surrick_______
                                                   R. BARCLAY SURRICK, J.
